Exhibit 10.1

 

ACADIA Pharmaceuticals Inc.

 

Description of Outside Director Compensation Program

 

The Board of Directors (the “Board”) of ACADIA Pharmaceuticals Inc. (“ACADIA”)
has approved the following fees that are payable to the non-management directors
who are members of the Board, effective June 1, 2017:

 

Annual Retainer

$50,000

Additional Retainer for Board Chair

$30,000

Additional Retainer for Audit Chair

$20,000

Additional Retainer for Audit Member (non-Chair)

$10,000

Additional Retainer for Compensation Chair

$20,000

Additional Retainer for Compensation Member (non-Chair)

$10,000

Additional Retainer for Nominating and Corporate Governance Chair

$10,000

Additional Retainer for Nominating and Corporate Governance Member (non-Chair)

$ 5,000

 

 

 

 

Options

15,000 upon joining Board

 

15,000 annual grant thereafter

 

The Annual Retainer amounts are payable following the first meeting of the Board
that follows the annual meeting of ACADIA’s stockholders. Annual option grants
to directors are made at the Board meeting following the annual meeting of
stockholders in accordance with the provisions of stock option plans that have
been approved by ACADIA’s stockholders.  The annual retainer amount may be pro-
rated for a director that joins the Board other than at the first meeting of the
Board following the annual meeting of stockholders.

 

 

 